DETAILED ACTION
This is the first office action on the merits with reference to the above identified patent application filed on 29 March 2020.  Claims 1 – 8 are pending and currently being examined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 18 April 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9 – 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 April 2022.  Claims 1 – 8 will be examined on the merits.

Claim Objections
Claims 1 – 8 are objected to because of the following informalities:
In Re Claim 1, the phrase “each compressor” in Line 6 would be clearer if replaced with the phrase --each compressor of said at least one compressor--.
In Re Claim 3, the phrase “between the and” in Line 4 would be clearer if replaced with the phrase --between them and--.
In Re Claim 6, the phrase “each compressor” in Line 3 would be clearer if replaced with the phrase --each compressor of said at least one compressor--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claim 1, this claim recites the limitation “the centrifugal compressor” in Line 17.  There is insufficient antecedent basis for this limitation in this claim.  It appears applicant did not intend to limit the compressor type in this claim because Claim 2 claims a centrifugal type of compressor.  Therefore, for the purpose of prior art analysis, it will be assumed that the phrase “the centrifugal compressor” will be replaced with the phrase --the at least one compressor--.
In Re Claim 1, this claim recites the limitation “the input line of the compressor” in Lines 29 – 30.  There is insufficient antecedent basis for this limitation in this claim.  For the purpose of prior art analysis, it will be assumed that the limitation will be replaced with the limitation --an input line of the at least one compressor--.
In Re Claim 2, this claim recites the limitation “the compressor” in Lines 1 – 2.  There is insufficient antecedent basis for this limitation in this claim.  For the purpose of prior art analysis, it will be assumed that the limitation will be replaced with the limitation --the at least one compressor--.
In Re Claim 2, this claim recites the limitation “the compressor” in Line 31.  There is insufficient antecedent basis for this limitation in this claim.  For the purpose of prior art analysis, it will be assumed that the limitation will be replaced with the limitation --the at least one compressor--.
In Re Claim 3, this claim recites the limitation “the shaft” in Line 5.  There is insufficient antecedent basis for this limitation in this claim.  For the purpose of prior art analysis, it will be assumed that the limitation will be replaced with the limitation --a shaft--.
In Re Claim 5, this claim recites the limitation “each stage” in Line 3.  There is insufficient antecedent basis for this limitation in this claim.  For the purpose of prior art analysis, it will be assumed that the limitation will be replaced with the limitation --each of said multiple compressors--.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over McAlister (PG Pub US 20140261328 A1) in view of Knight (US Patent 7,194,853 B1).

In Re Claim 1, McAlister discloses a compressor system (Figure 3) for receiving a gas fluid and discharging the gas fluid at a higher pressure (paragraph [0038]), comprising: 
at least one compressor (for this claim, 128 can be the compressor because during deceleration and / or braking, the vehicle’s engine operates as a compressor – see paragraph [0022]; note that the turbo-compressor cited in paragraph [0050] which supplies air to the engine cylinder 128 is another option for a compressor; if the engine is designated the compressor, then the turbo-compressor would be in the claimed “input line”); 
at least one piston intensifier (112-114; paragraph [0049]) in series fluid connection with each compressor (either 128 or the turbo-compressor or both) of said at least one compressor (paragraphs [0022], [0043], [0049], [0050]); 
wherein the piston intensifier comprises a double- acting piston (112, 114; although Figure 3 depicts a single acting intensifier and single acting pump, paragraph [0070] states that the intensifier can be selected as double acting, and paragraph [0064] states that the pump can be double acting) having an actuation head (112) and a high pressure head (114); wherein the piston intensifier further comprises an actuation cavity (above and below 112; Figure 3) within which the actuation head (112) reciprocates and a high pressure cavity (below 114) within which the high pressure head (114) reciprocates (paragraph [0045]).
McAlister discloses an above- piston region for the actuating head/piston (112) and a below- piston region for the high pressure head/piston (114), and suggests a double acting intensifier ([0070]) and double acting pump ([0064]), and it discloses that the at least one compressor has discharge lines (connected to 108 and 110) in communication with both regions, it does not explicitly disclose that both the actuation cavity and the high- pressure cavity have above-piston and below-piston regions and the at least one compressor has compressor discharge lines in fluid communication with the above- piston and below-piston regions of both the actuation cavity and the high-pressure cavity.
However, the Figure 2 embodiment of Knight discloses an analogous high pressure head (110) and actuation head (106) that is actuated by products of combustion (just like McAlister), such as hot product gases from a gas generator or a staged combustion cycle (Column 8, Lines 20 – 24), an actuation cavity (inside 104) within which the actuation head (106) reciprocates and a high pressure cavity (inside 108) within which the high pressure head (110) reciprocates; wherein both the actuation cavity and the high- pressure cavity have above-piston and below-piston regions (above piston 106, below piston 106, above piston 110, below piston 110); a first actuation input valve (label 118 above 106) on the above-piston compressor discharge line to the actuation cavity; a second actuation input valve (label 118 below 106) on the below-piston compressor discharge line to the actuation cavity (Column 9, Line 61 – Column 10, Line 20); 
wherein the first and second actuation input valves (118) are operable to open and close in an alternating sequence (as 106 moves to the right, the first actuation input valve is open and the second actuation input valve is closed; as 106 moves to the left, the first actuation input valve is closed and the second actuation input valve is open)(Column 8, Lines 30 – 37; Column 9, Lines 20 – 27); 
wherein the actuation cavity has a first return line (having valve labeled 120 above 106) from the above-piston region and a second return line (having valve labeled 120 below 106) from the below- piston region; a first actuation return valve (valve labeled 120 above 106) on the first return line; a second actuation return valve (valve labeled 120 below 106) on the second return line; wherein the first and second actuation return valves (120) are operable to open and close in an alternating sequence (as 106 moves to the right, the first actuation return valve is closed and the second actuation return valve is open; as 106 moves to the left, the first actuation return valve is open and the second actuation return valve is closed) (Column 8, Lines 30 – 37; Column 9, Lines 20 – 27), such that the first actuation input valve (118) and second actuation return valve (120) are open at the same time (as 106 moves to the right) and closed at the same time (as 106 moves to the left).

    PNG
    media_image1.png
    791
    1174
    media_image1.png
    Greyscale

Annotated Figure 3 of McAlister and Figure 2 of Knight
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the actuation cavity of McAlister to include a below- piston region in addition to the above- piston region, and the first actuation input valve, second actuation input valve, first actuation return valve and second actuation return valve as taught by Knight, and to modify the high pressure cavity of McAlister to include an above- piston region in addition to the below- piston region as taught by Knight, because it is a matter of substituting the broadly disclosed double acting intensifier of McAlister with the specifically disclosed double acting intensifier of Knight, and substituting the broadly disclosed double acting pump of McAlister with the specifically disclosed double acting pump of Knight thus obtaining predictable results –  "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Intl. Co. v. Teleflex Inc. at 420, 82 USPQ2d at 1397; The rigid requirement of a teaching, suggestion, or motivation to combine known elements in order to show obviousness has been rejected. Id. At 398,419 (2007).  This a rationale that can be used to support a conclusion of obviousness (MPEP 2141, Section III, Rationale B).
In the modified apparatus, since McAlister discloses that the actuation cavity has a return line back to an input line of the at least one compressor (paragraph [0050] states that return line connected to 122 may be directed to the turbo-compressor of the turbocharger to increase the air supply from the turbo-compressor to the engine {that also functions as a compressor during deceleration and / or braking}), and since Knight discloses two return lines (one for each of the two disclosed actuation return valves 120), the modified actuation cavity of McAlister in view of Knight must have a first return line from the above-piston region back to an input line of the at least one compressor and a second return line from the below- piston region back to the input line of the at least one compressor.
In the modified apparatus, since McAlister discloses that the at least one compressor (128 and / or turbo-compressor) has discharge lines (connecting 160, 109, 108 and 110) in fluid communication with the above- piston region of the actuation cavity (through 108) and below- piston region of the high pressure cavity (through 110) as disclosed in paragraph [0045], and since Knight discloses two supply lines to the high pressure cavity (corresponding to the two valves 114 respectively in Figure 2) and two supply lines to the actuation cavity (corresponding to the two valves 118 respectively in Figure 2), the modified high pressure cavity and actuation cavity of McAlister in view of Knight must have compressor discharge lines in fluid communication with the above- piston and below-piston regions of both the actuation cavity and the high-pressure cavity.

In Re Claim 4, McAlister and Knight disclose all the limitations of Claim 1, and McAlister further discloses the following options for the fluid: hydrogen, natural gas and air (paragraphs [0040] and [0041]).

In Re Claim 5, McAlister and Knight disclose all the limitations of Claim 1, and McAlister further discloses a multi-cylinder engine (paragraph [0041]) only one cylinder (126) is shown in Figure 3.  Therefore it is within the scope of McAlister to have a corresponding disclosed intensifier (112-114) with each of the cylinders.  Note that the engine functions as a compressor during deceleration and / or braking (see paragraph [0022]), therefore each of the cylinders is also a compressor thus meeting the multiple compressors limitation.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the intensifier of McAlister / Knight with each cylinder of the multi-cylinder engine because it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced – MPEP 2144.04 (VI-B).


Claims 1, 2 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (German Patent DE 2624229) in view of McAlister (PG Pub US 20140261328 A1) and further in view of Knight (US Patent 7,194,853 B1).
In Re Claims 1 and 2, Wood discloses a compressor system (Figure 1) for receiving a gas fluid and discharging the gas fluid at a higher pressure (compressor 14 and intensifier 66 receive air and delver pressurized air to tank 20), comprising: at least one compressor (14); at least one piston intensifier (66) in series fluid connection with each compressor of said at least one compressor (paragraph [0005]); 
wherein the piston intensifier (66) comprises a double- acting piston (78, 68) having an actuation head (78) and a high pressure head (68); wherein the piston intensifier further comprises an actuation cavity (80) within which the actuation head reciprocates and a high pressure cavity (72) within which the high pressure head reciprocates (paragraphs [0049], [0051]); 
wherein the actuation cavity (80) has above-piston and below-piston regions as depicted; wherein the at least one compressor is a centrifugal compressor (14; paragraph [0038]) and has compressor discharge lines (82) in fluid communication with the above- piston and below-piston regions of the actuation cavity (80)(paragraphs [0051], [0064]); 
Although Wood discloses an above- piston region and a below- piston region for the actuating head/piston (78) and a below- piston region for the high pressure head/piston (68), and compressor discharge lines (82, 90, 82) in fluid communication with the above- piston and below-piston regions of the actuation cavity (80) (lines 82) and the below- piston region of the high pressure cavity (72) (lines 90, 92), it does not explicitly disclose that both the actuation cavity and the high- pressure cavity have above-piston and below-piston regions and the at least one compressor has compressor discharge lines in fluid communication with the above- piston and below-piston regions of both the actuation cavity and the high-pressure cavity, wherein the actuation cavity has a first return line from the above-piston region back to the input line of the compressor and a second return line from the below- piston region back to the input line of the compressor.
However, McAlister discloses at least one compressor (for this claim, 128 can be the compressor because during deceleration and / or braking, the vehicle’s engine operates as a compressor – see paragraph [0022]; note that the turbo-compressor cited in paragraph [0050] which supplies air to the engine cylinder 128 is another option for a compressor); 
at least one piston intensifier (112-114; paragraph [0049]) in series fluid connection with each compressor (either 128 or the turbo-compressor or both) of said at least one compressor (paragraphs [0022], [0043], [0049], [0050]); 
wherein the piston intensifier comprises a double- acting piston (112, 114; although Figure 3 depicts a single acting intensifier and single acting pump, paragraph [0070] states that the intensifier can be selected as double acting, and paragraph [0064] states that the pump can be double acting) having an actuation head (112) and a high pressure head (114); wherein the piston intensifier further comprises an actuation cavity (above and below 112; Figure 3) within which the actuation head (112) reciprocates and a high pressure cavity (below 114) within which the high pressure head (114) reciprocates (paragraph [0045]), a double- acting intensifier / pump (paragraphs [0064], [0070]) must have above- below piston regions in the actuation cavity and the high pressure cavity;
wherein the actuation cavity has a first return line from the above-piston region (above 112 in the double-acting embodiment) back to the input line of the compressor and a second return line from the below- piston region (below 112 in the double-acting embodiment) back to the input line of the compressor (paragraph [0050] states that return line connected to 122 may be directed to the turbo-compressor of the turbocharger to increase the air supply from the turbo-compressor to the engine {that also functions as a compressor during deceleration and / or braking}).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to substitute the intensifier / pump of Wood with the broadly disclosed double-acting intensifier / pump where the actuation cavity has a first return line from the above-piston region back to the input line of the compressor and a second return line from the below- piston region back to the input line of the compressor as taught by McAlister for the purpose of increasing the air supply from the compressor, thus improving the efficiency and rate at which the tank is pressurized (paragraph [0050] of McAlister).
Wood modified by McAlister is silent with regards to the details of the intensifier, specifically the four actuator input / return valves.
However, the Figure 2 embodiment of Knight discloses an analogous high pressure head (110) and actuation head (106), an actuation cavity (inside 104) within which the actuation head (106) reciprocates and a high pressure cavity (inside 108) within which the high pressure head (110) reciprocates; wherein both the actuation cavity and the high- pressure cavity have above-piston and below-piston regions (above piston 106, below piston 106, above piston 110, below piston 110); a first actuation input valve (label 118 above 106) on the above-piston compressor discharge line to the actuation cavity; a second actuation input valve (label 118 below 106) on the below-piston compressor discharge line to the actuation cavity (Column 9, Line 61 – Column 10, Line 20); 
wherein the first and second actuation input valves (118) are operable to open and close in an alternating sequence (as 106 moves to the right, the first actuation input valve is open and the second actuation input valve is closed; as 106 moves to the left, the first actuation input valve is closed and the second actuation input valve is open)(Column 8, Lines 30 – 37; Column 9, Lines 20 – 27); 
wherein the actuation cavity has a first return line (having valve labeled 120 above 106) from the above-piston region and a second return line (having valve labeled 120 below 106) from the below- piston region; a first actuation return valve (valve labeled 120 above 106) on the first return line; a second actuation return valve (valve labeled 120 below 106) on the second return line; wherein the first and second actuation return valves (120) are operable to open and close in an alternating sequence (as 106 moves to the right, the first actuation return valve is closed and the second actuation return valve is open; as 106 moves to the left, the first actuation return valve is open and the second actuation return valve is closed) (Column 8, Lines 30 – 37; Column 9, Lines 20 – 27), such that the first actuation input valve (118) and second actuation return valve (120) are open at the same time (as 106 moves to the right) and closed at the same time (as 106 moves to the left).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to substitute the broadly disclosed intensifier / pump of Wood / McAlister with the specifically disclosed intensifier / pump of Knight, because it is a matter of substituting a broadly disclosed double acting intensifier with a specifically disclosed double acting intensifier, thus obtaining predictable results –  "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." KSR Intl. Co. v. Teleflex Inc. at 420, 82 USPQ2d at 1397; The rigid requirement of a teaching, suggestion, or motivation to combine known elements in order to show obviousness has been rejected. Id. At 398,419 (2007).  This a rationale that can be used to support a conclusion of obviousness (MPEP 2141, Section III, Rationale B).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McAlister (PG Pub US 20140261328 A1) in view of Knight (US Patent 7,194,853 B1) and further in view of Hotchkiss (WIPO document WO 8802818 A1).
In Re Claim 3, McAlister and Knight disclose all the limitations of Claim 1, and although McAlister also depicts that the high pressure cavity and actuation cavity are integrated into a single cylinder, McAlister and Knight does not explicitly disclose a barrier.
However, Hotchkiss discloses that the actuation cavity (12) and the high-pressure cavity (14) are integrated into a single cylinder (they have common housing 10), the cylinder having a barrier (wall portion of 10 having a bore 30 between 12 and 14 in which shaft 28 reciprocates) that provides a sealed separation (via seal 32) between them and has a hole (30) for allowing a shaft (28) to reciprocate within the actuation cavity (12) and the high-pressure cavity (14) respectively (Pages 8 – 9 of Hotchkiss).

    PNG
    media_image2.png
    645
    896
    media_image2.png
    Greyscale

Annotated Figure 2 of Knight and Figure 1 of Hotchkiss
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the intensifier of McAlister / Knight such that they are sealingly separated by a barrier as taught by Hotchkiss for the purpose of ensuring that the fluid in the actuation cavity and high pressure cavity does not leak out through the contact portion between the shaft and the housing.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McAlister (PG Pub US 20140261328 A1) in view of Knight (US Patent 7,194,853 B1) and further in view of Niedwiecki (US Patent 6,755,225 B1).
In Re Claim 6, McAlister and Knight disclose all the limitations of Claim 1, but they do not disclose two or more intensifiers with the compressor because only one intensifier is disclosed by McAlister.
However, Niedwiecki discloses that dual compressor systems are not a limitation, and that if pressures exceeding that which can be efficiently achieved with dual intensifiers is desired, additional intensifiers can be added (Figure 4; Column 6, Lines 23 – 35).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the intensifier – compressor arrangement of McAlister / Knight to incorporate additional intensifiers as taught by Niedwiecki if the desired pressure is not sufficient and because it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced – MPEP 2144.04 (VI-B).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McAlister (PG Pub US 20140261328 A1) in view of Knight (US Patent 7,194,853 B1) and further in view of Diggins (PG Pub US 20060071016 A1).
In Re Claim 7, McAlister and Knight disclose all the limitations of Claim 1, and McAlister discloses that the output pressure from the high pressure cavity (port 120) is suitable for high pressure applications such as recovery of Hydrogen (paragraphs [0045], [0048] and [0051]), but they do not disclose a ratio.
However, Diggins discloses a compressor – intensifier combination (56, 16) that raises the pressure of Hydrogen in a low pressure line from 5 – 15 psi to a pressure of 10000 psi which makes it suitable for storage in tube trailers (paragraph [0024]), therefore the ratio of 10000 psi /15 psi  = 667 is a result effective variable whose calculated value is greater than the claimed value of 53, and is therefore in the claimed range.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to select the claimed range for pressure ratio of McAlister / Knight in light of the teachings of Diggins because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McAlister (PG Pub US 20140261328 A1) in view of Knight (US Patent 7,194,853 B1) and further in view of Fleming (US Patent 2,995,292 A).
In Re Claim 8, McAlister and Knight disclose all the limitations of Claim 1, but they do not disclose a flow rate.
However, Fleming discloses an intensifier that boosts low pressure air at 50 psi and flow rate of 20 cubic feet per minute can be boosted to a pressure of 2500 psi and flow rate of 2 cubic feet per minute, thus making it suitable for high pressure applications where 3000 psi to 5000 psi is required where available air supply of only 40 to 100 psi is available (Column 1, Lines 8 – 22; Column 3, Lines 55 – 60).  The output flow rate has therefore been established as a result effective variable whose value is 2 cubic feet per minute i.e. 2445 kg / hr which is greater than the claimed value of 400 kg / hr.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to select the claimed range for flow rate of McAlister / Knight in light of the teachings of Fleming because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Pertinent Prior Art
The following prior art is not being relied upon, it is being made of record because it is considered to be pertinent to applicant’s disclosure.  

    PNG
    media_image3.png
    743
    1141
    media_image3.png
    Greyscale

Figures 1 and 2 of McBride showing operating states of the valves
McBride (PG Pub US 20110131966 A1) discloses a power section (Figures 1 and 2) of an intensifier that is operated by a first actuation return valve (160) on the first return line, a second actuation return valve (155) on the second return line, a first actuation input valve (150), a second actuation input valve (145), wherein the first actuation input valve (150) and second actuation return valve (155) are open at the same time (as shown in Figure 2) and closed at the same time (as shown in Figure 1) as stated in paragraph [0068].

    PNG
    media_image4.png
    619
    1085
    media_image4.png
    Greyscale

Annotated excerpt of Figure 1 of Lane
Lane (PG Pub US 20060024180 A1) discloses the actuation cavity (112) and the high-pressure cavity (124) are integrated into a single cylinder (102 and 104 are an integral structure), the cylinder having a barrier (see annotated figure above) that provides a sealed separation (see annotated figure above) between them and has a hole (see annotated figure above) for allowing a shaft (142) to reciprocate within the actuation cavity (112) and the high-pressure cavity (124) respectively (paragraphs [0013]-[0015]).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        24 July 2022